Citation Nr: 1749633	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-05 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for bilateral knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from July 1980 to August 1983.  He appears to have had almost three years of prior active service, but a DD Form 214 indicating the precise dates of that prior service is not of record.

This appeal comes before the Board of Veterans' Appeal (Board) from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran timely filed a substantive appeal (via a VA Form 9) in February 2014. 

The claim for service connection for migraine headaches was originally developed as requiring new and material evidence to reopen.  When the RO denied the claim in September 2005, the DD Form 214 indicating service from August 1980 to August 1983 was not of record.  This DD Form 214 has since been associated with the Veteran's claims file and contains information relevant to the issue on appeal, in particular the Veteran's military occupational specialty (MOS), as discussed in more detail below.  Pursuant to 38 C.F.R. § 3.156(c) (2017), where relevant official service department records that existed and had not been associated with the claims file are received after a decision on a claim, VA must reconsider the claim, notwithstanding the prior finally adjudicated claims.  As a result, the claim will be adjudicated on a de novo basis rather than on the basis of whether new and material evidence has been received.  


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the Veteran's migraine headaches are related to service.

2.  The Veteran does not have a bilateral knee disability that is due to disease or injury in service.  

CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, the criteria for entitlement to service connection for migraine headaches are met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


2.  The criteria for service connection for a bilateral knee disability have not been met.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103A, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303(2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  As the Board is granting the benefit sough in full with regard to the claim for service connection for migraine headaches, further discussion for the VCAA with regard to this claim is unnecessary.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).
 
Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In 2005 and 2012, the RO attempted to retrieve military service records for the claims on appeal.  However, in September 2005, a military record specialist made a formal finding of unavailability of service records.  The specialist noted that the Veteran had not submitted any service records in response to the duty to assist letter, and he did not respond to several phone calls.  However, a July 2005 report of contact reflects that the Veteran indicated he was homeless at the time.  Likewise, in September 2012, a military record specialist made a formal finding of unavailability of service records.  The specialist indicated that a request was sent to the National Personnel Records Center and the Records Management Center with no avail.  The specialist also noted that an attempted was made, through a duty to assist letter, to request service treatment records from the Veteran.  However, there was no response.  

Although the service treatment records have not been obtained, the Board finds that the duty to assist has been satisfied, and a remand is not warranted.  VA has made reasonable efforts to obtain the missing treatment records; however, two formal findings of unavailability of service records are of record, which reflect that all attempts to obtain these records have been unsuccessful.  See 38 C.F.R. § 3.159(c)(1).  In an August 2015 statement from the Veteran's representative, a request was made for the Board to try to obtain the missing service treatment records.  However, given the aforementioned, any further attempts to obtain the treatment records would be futile.  In these circumstances, the duty to assist does not require additional action on the part of VA.  However, when a Veteran's service treatment records are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

Additionally, the Board acknowledges that the Veteran was not afforded a VA examination with regard to his claims and no VA medical opinion has otherwise been obtained with regard to the claim for service connection for bilateral knee disability.  As discussed below, the evidence fails to demonstrate any indication that a bilateral knee disability is related to or may be associated with service or that the Veteran experienced an in-service event or injury relating to the knees.  Accordingly, a VA examination is not necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing when VA's duty to provide an examination or obtain a medical opinion is triggered).

The Veteran and his representative have not raised any other issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.

II. Legal Principles and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).




A.  Migraine Headaches

Initially, the evidence of record establishes that the Veteran was diagnosed with migraine headaches with photophobia in 2005; therefore the current disability requirement has been met. 

With respect to the in-service disease or injury requirement, as noted above, the Veteran's service treatment records are unavailable.  Nonetheless, the Veteran asserts that the onset of his migraine headaches were during active military service.  The Board finds that the lay statements from the Veteran regarding the onset of his migraine headaches are credible.  Medical treatment records from February 2003 reflect that the Veteran reported migraine headaches since 1983.  In April 2005, the Veteran reported that the mortar fire to which he was exposed in service caused him to experience bad headaches.  The Veteran's DD 214 reflects that his MOS was infantry and heavy anti-armor weapons.  The Veteran is competent to report symptoms experienced in service, see Washington v. Nicholson, 21 Vet. App. 191, 195 (2007), and his statements have been credible and consistent with the evidence of record as well as the circumstances of his service.  See 38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303 (a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  Given his lay statements and MOS, the Board finds that the Veteran has met the in-service injury requirement. 

As to the issue of whether the Veteran's current migraine headaches are related to active military service, the lay evidence of record indicates that his current disability had its onset during service.  As noted above, the Veteran reported that the onset of his migraine headaches were during active duty as a result acoustic trauma consistent with his MOS.  The Veteran is competent to do so and the evidence is consistent with his statements.  In particular, he stated to health care providers in 2003, prior to filing a claim for service connection, that he had headaches since 2003.  See Fed. R. Evid. 803(4) (noting that statements made to physicians for the purposes of diagnosis and treatment are exceptionally trustworthy and not excluded by the hearsay rule because the declarant has a strong motive to tell the truth in order to receive proper care); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons.")).  Moreover, given VA's loss of the Veteran's service treatment records, there is no medical evidence on which to confirm or deny the Veteran's testimony.  In addition, there is no evidence contrary to the Veteran's testimony of continuity of headache symptomatology indicating a nexus between his current migraine headaches and the headaches he experienced in service.
 
For the above reasons, the evidence is at least evenly balanced as to whether the Veteran's migraine headaches are related to service.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for migraine headaches is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Bilateral Knee

The Veteran contends that service connection for a bilateral knee disability is warranted.

As noted above, service treatment records are unavailable for review.  Furthermore, there is no medical evidence of record indicating any diagnosis, care of, complaint of pain, or any indication of a bilateral knee disability.  Likewise, the evidence does not reflect any persistent or recurrent symptoms of a bilateral knee disability.  Additionally, the Veteran has not made any statements as to a current bilateral knee disability, an onset of a bilateral knee disability, and any possible event or injury that could have resulted in a bilateral knee disability.

As noted above, VA has a duty to assist a claimant in the development of facts pertinent to the claim, which includes a duty to provide a medical examination or medical opinion in some circumstances.  Such an examination must be conducted when the information and evidence of record does not contain sufficient evidence to decide the claim, but (1) contains competent lay or medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (c)(4) (West 2014).  In McLendon, the Court noted that the third prong of 38 C.F.R. §  3.159 (c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  Here, however, the evidence of record, including VA treatment records, shows neither a diagnosed knee disability nor symptoms of such disability; there is no evidence that the Veteran suffered an event, injury or disease in service relating to the knees; and the evidence does not indicate that the claimed knee disability may be associated with service.  Thus, the McLendon standard has not been met.

In Waters v. Shinseki, 601 F.3d 1274, 1278-79  (Fed. Cir. 2010), the Federal Circuit held that a conclusory generalized lay statement alleging nexus between a current disability and service does not meet the standard to warrant a VA examination.  Thus, to the extent that the Veteran's claim for service connection was an implicit statement alleging such a nexus, it is not sufficient to warrant a VA examination, and there is no other evidence indicating that he has current knee disability or symptoms that may be associated with service.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a bilateral knee disability. The benefit of the doubt doctrine is not for application, and entitlement to service connection for a bilateral knee disability is not warranted.  38 U.S.C.A. §  5107 (b); 38 C.F.R. § 3.102 .








ORDER

Entitlement to service connection for migraine headaches is granted. 

Entitlement to service connection for a bilateral knee disability is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


